1    STEPTOE & JOHNSON LLP
2    ANTHONY J. ANSCOMBE (135883)
     aanscombe@steptoe.com
3    1 Market Plaza, Suite 3900 Spear Tower
4    San Francisco, CA 94105
     Telephone: (415) 365-6700
5    Facsimile: (415) 365-6699
6
     STEPTOE & JOHNSON LLP
7
     MELANIE A. AYERH (303211)
8    mayerh@steptoe.com
9    MARY BETH BUCKLEY (pro hac vice)
     mbuckley@Steptoe.com
10   633 West Fifth Street, Suite 1900
11   Los Angeles, CA 90071-3033
     Telephone: (213) 439-9400
12
     Facsimile: (213) 439-9599
13
14   Counsel for Defendants,
     C.B. FLEET COMPANY, INC., and
15   PRESTIGE CONSUMER HEALTHCARE, INC.
16
17                       UNITED STATES DISTRICT COURT
18                     CENTRAL DISTRICT OF CALIFORNIA
19   ALLYSON ALLCOTT and MICHELE              Case No.: 8:19-cv-01744 JVS (ADSx)
     PAYLOR, individually and on behalf of    Judge: James V. Selna
20
     all other similarly situated,            Magistrate Judge: Autumn D. Spaeth
21
22               Plaintiffs,                  CLASS ACTION
           vs.                                ORDER RE: STIPULATED
23
                                              PROTECTIVE ORDER
24   C.B. FLEET COMPANY, INC., a
     Virginia corporation and PRESTIGE        [DISCOVERY DOCUMENT:
25                                            REFERRED TO MAGISTRATE
     CONSUMER HEALTHCARE, INC., a
26   Delaware corporation; and DOES 1-10,     JUDGE AUTUMN D. SPAETH]
27   inclusive,
                  Defendants.
28



                                        ORDER
                                                                  DOC. # DC-14865495 V.1
1          Based on the Parties’ stipulation and good cause appearing, the Court
2    hereby ENTERS the Protective Order as set forth below:
3    I.    PURPOSES AND LIMITATIONS
4          A.     Discovery in this action is likely to involve production of confidential,
5    proprietary, or private information for which special protection from public
6    disclosure and from use for any purpose other than prosecuting this litigation may
7    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
8    enter the following Stipulated Protective Order. The parties acknowledge that this
9    Order does not confer blanket protections on all disclosures or responses to
10   discovery and that the protection it affords from public disclosure and use extends
11   only to the limited information or items that are entitled to confidential treatment
12   under the applicable legal principles. The parties further acknowledge, as set forth
13   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
14   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
15   procedures that must be followed and the standards that will be applied when a party
16   seeks permission from the Court to file material under seal.
17   II.   GOOD CAUSE STATEMENT
18         A.     This action is likely to involve trade secrets and other valuable research,
19   development, commercial, financial, technical and/or proprietary information for
20   which special protection from public disclosure and from use for any purpose other
21   than prosecution of this action is warranted. Such confidential and proprietary
22   materials and information consist of, among other things, proprietary product
23   formulations, confidential research and development, confidential and proprietary
24   product, ingredient or consumer tests, studies or surveys, confidential and
25   proprietary company policies and procedures, confidential and proprietary financial
26   information, confidential and proprietary vendor or supplier relationships, non-
27   public, personally-identifying information relating to putative class members,
28   confidential and personally sensitive information of Plaintiff, including but not



                                            2
                                        ORDER                              DOC. # DC-14865495 V.1
1    limited to information relating to Plaintiff’s personal health and hygiene practices,
2    and other , information otherwise generally unavailable to the public, or which may
3    be privileged or otherwise protected from disclosure under state or federal statutes,
4    court rules, case decisions, or common law. Accordingly, to expedite the flow of
5    information, to facilitate the prompt resolution of disputes over confidentiality of
6    discovery materials, to adequately protect information the parties are entitled to keep
7    confidential, to ensure that the parties are permitted reasonable necessary uses of
8    such material in preparation for and in the conduct of trial, to address their handling
9    at the end of the litigation, and serve the ends of justice, a protective order for such
10   information is justified in this matter. It is the intent of the parties that information
11   will not be designated as confidential for tactical reasons and that nothing be so
12   designated without a good faith belief that it has been maintained in a confidential,
13   non-public manner, and there is good cause why it should not be part of the public
14   record of this case.
15   III.   DEFINITIONS
16          A.    Action: This pending federal lawsuit.
17          B.    Challenging Party:       A Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          C.    “CONFIDENTIAL” Information or Items: Information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement D.       Counsel: Outside Counsel of Record and House
23   Counsel (as well as their support staff).
24          E.    Designating Party: A Party or Non-Party that designates information
25   or items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27          F.    Disclosure or Discovery Material: All items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,



                                             3
                                         ORDER                              DOC. # DC-14865495 V.1
1    among other things, testimony, transcripts, and tangible things), that are produced or
2    generated in disclosures or responses to discovery in this matter.
3          G.     Expert: A person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
5    an expert witness or as a consultant in this Action.
6          H.     HIGHLY CONFIDENTIAL: Information (regardless of how it is
7    generated, stored or maintained) or tangible things that concern specifics about
8    product formulations, prospective product research and development, or confidential
9    vendor or supplier relationships that would prejudice the Producing Party in its
10   ongoing or reasonably prospective business relationships including the specific
11   percentages of ingredients used, trade secret formulas provided by third party
12   suppliers, and pricing negotiated with third party suppliers of ingredients.
13         I.     House Counsel: Attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16         J.     Non-Party: Any natural person, partnership, corporation, association,
17   or other legal entity not named as a Party to this action.
18         K.     Outside Counsel of Record: Attorneys who are not employees of a
19   party to this Action but are retained to represent or advise a party to this Action and
20   have appeared in this Action on behalf of that party or are affiliated with a law firm
21   which has appeared on behalf of that party, and includes support staff.
22         L.     Party: Any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25         M.     Producing Party: A Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27         N.     Professional Vendors:      Persons or entities that provide litigation
28   support services (e.g., photocopying, videotaping, translating, preparing exhibits or



                                              4
                                          ORDER                           DOC. # DC-14865495 V.1
1    demonstrations, and organizing, storing, or retrieving data in any form or medium)
2    and their employees and subcontractors.
3          O.     Protected Material: Any Disclosure or Discovery Material that is
4    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
5          P.     Receiving Party:      A Party that receives Disclosure or Discovery
6    Material from a Producing Party.
7    IV.   SCOPE
8          A.     The protections conferred by this Stipulation and Order cover not only
9    Protected Material (as defined above), but also (1) any information copied or
10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
11   compilations of Protected Material; and (3) any testimony, conversations, or
12   presentations by Parties or their Counsel that might reveal Protected Material.
13         B.     Any use of Protected Material at trial shall be governed by the orders
14   of the trial judge. This Order does not govern the use of Protected Material at trial.
15   V.    DURATION
16         Once a case proceeds to trial, all of the information that was designated as
17   confidential or maintained pursuant to this Protective Order becomes public and will
18   be presumptively available to all members of the public, including the press, unless
19   compelling reasons supported by specific factual findings to proceed otherwise are
20   made to the trial judge in advance of the trial. See Kamakana v. City and County of
21   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
22   showing for sealing documents produced in discovery from “compelling reasons”
23   standard when merits-related documents are part of court record). Accordingly, the
24   terms of this Protective Order do not extend beyond the commencement of the trial.
25
26   VI.   DESIGNATING PROTECTED MATERIAL
27         A.     Exercise of Restraint and Care in Designating Material for Protection
28



                                             5
                                         ORDER                            DOC. # DC-14865495 V.1
1                   1.   Each Party or Non-Party that designates information or items for
2    protection under this Order must take care to limit any such designation to specific
3    material that qualifies under the appropriate standards. The Designating Party must
4    designate for protection only those parts of material, documents, items, or oral or
5    written communications that qualify so that other portions of the material,
6    documents, items, or communications for which protection is not warranted are not
7    swept unjustifiably within the ambit of this Order.
8                   2.   Mass, indiscriminate, or routinized designations are prohibited.
9    Designations that are shown to be clearly unjustified or that have been made for an
10   improper purpose (e.g., to unnecessarily encumber the case development process or
11   to impose unnecessary expenses and burdens on other parties) may expose the
12   Designating Party to sanctions.
13                  3.   If it comes to a Designating Party’s attention that information or
14   items that it designated for protection do not qualify for protection, that Designating
15   Party must promptly notify all other Parties that it is withdrawing the inapplicable
16   designation.
17         B.       Manner and Timing of Designations
18                  1.   Except as otherwise provided in this Order (see, e.g., Section
19   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
20   Material that qualifies for protection under this Order must be clearly so designated
21   before the material is disclosed or produced.
22                  2.   Designation in conformity with this Order requires the
23   following:
24                       a.    For information in documentary form (e.g., paper or
25   electronic documents, but excluding transcripts of depositions or other pretrial or
26   trial proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each page that contains
28   Protected Material. If only a portion or portions of the material on a page qualifies



                                            6
                                        ORDER                             DOC. # DC-14865495 V.1
1    for protection, the Producing Party also must clearly identify the protected portion(s)
2    (e.g., by making appropriate markings in the margins).
3                        b.     A Party or Non-Party that makes original documents
4    available for inspection need not designate them for protection until after the
5    inspecting Party has indicated which documents it would like copied and produced.
6    During the inspection and before the designation, all of the material made available
7    for inspection shall be deemed “HIGHLY CONFIDENTIAL.” After the inspecting
8    Party has identified the documents it wants copied and produced, the Producing
9    Party must determine which documents, or portions thereof, qualify for protection
10   under this Order. Then, before producing the specified documents, the Producing
11   Party must affix the “CONFIDENTIAL or “HIGHLY CONFIDENTIAL” legend,
12   as appropriate, to each page that contains Protected Material. If only a portion or
13   portions of the material on a page qualifies for protection, the Producing Party also
14   must clearly identify the protected portion(s) (e.g., by making appropriate markings
15   in the margins).
16                       c.     For testimony given in depositions, that the Designating
17   Party identify the Disclosure or Discovery Material on the record, before the close
18   of the deposition all protected testimony.
19                       d.     For information produced in form other than document
20   and for any other tangible items, that the Producing Party affix in a prominent place
21   on the exterior of the container or containers in which the information is stored the
22   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or
23   portions of the information warrants protection, the Producing Party, to the extent
24   practicable, shall identify the protected portion(s).
25         C.     Inadvertent Failure to Designate
26                1.     If timely corrected, an inadvertent failure to designate qualified
27   information or items does not, standing alone, waive the Designating Party’s right
28   to secure protection under this Order for such material. Upon timely correction of a



                                             7
                                         ORDER                            DOC. # DC-14865495 V.1
1    designation, the Receiving Party must make reasonable efforts to assure that the
2    material is treated in accordance with the provisions of this Order.
3    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
4          A.     Timing of Challenges
5                 1.    Any party or Non-Party may challenge a designation of
6    confidentiality at any time that is consistent with the Court’s Scheduling Order.
7          B.     Meet and Confer
8                 1.    The Challenging Party shall initiate the dispute resolution
9    process under Local Rule 37.1 et seq.
10         C.     The burden of persuasion in any such challenge proceeding shall be on
11   the Designating Party. Frivolous challenges, and those made for an improper
12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
13   parties) may expose the Challenging Party to sanctions. Unless the Designating
14   Party has waived or withdrawn the confidentiality designation, all parties shall
15   continue to afford the material in question the level of protection to which it is
16   entitled under the Producing Party’s designation until the Court rules on the
17   challenge.
18   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
19         A.     Basic Principles
20                1.    A Receiving Party may use Protected Material that is disclosed
21   or produced by another Party or by a Non-Party in connection with this Action only
22   for prosecuting, defending, or attempting to settle this Action. Such Protected
23   Material may be disclosed only to the categories of persons and under the conditions
24   described in this Order. When the Action has been terminated, a Receiving Party
25   must comply with the provisions of Section XIV below.
26                2.    Protected Material must be stored and maintained by a Receiving
27   Party at a location and in a secure manner that ensures that access is limited to the
28   persons authorized under this Order.



                                            8
                                        ORDER                               DOC. # DC-14865495 V.1
1          B.       Disclosure of “CONFIDENTIAL” Information or Items:
2                   1.   Unless otherwise ordered by the Court or permitted in writing by
3    the Designating Party, material designated as “CONFIDENTIAL” may be disclosed
4    only to:
5                        a.    The Receiving Party;
6                        b.    The Receiving Party’s Outside Counsel of Record in this
7    Action, as well as employees of said Outside Counsel of Record to whom it is
8    reasonably necessary to disclose the information for this Action;
9                        c.    The officers, directors, and employees (including House
10   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
11   Action;
12                       d.    Experts (as defined in this Order) of the Receiving Party
13   to whom disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15                       e.    The Court and its personnel;
16                       f.    Court reporters and their staff;
17                       g.    Professional jury or trial consultants, mock jurors, and
18   Professional Vendors to whom disclosure is reasonably necessary or this Action and
19   who have signed the “Acknowledgment and Agreement to be Bound” attached as
20   Exhibit A hereto;
21                       h.    The author or recipient of a document containing the
22   information or a custodian or other person who otherwise possessed or knew the
23   information;
24                       i.    During their depositions, witnesses, and attorneys for
25   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
26   the deposing party requests that the witness sign the “Acknowledgment and
27   Agreement to Be Bound;” and (ii) they will not be permitted to keep any confidential
28   information unless they sign the “Acknowledgment and Agreement to Be Bound,”



                                            9
                                        ORDER                            DOC. # DC-14865495 V.1
1    unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
2    transcribed deposition testimony or exhibits to depositions that reveal Protected
3    Material may be separately bound by the court reporter and may not be disclosed to
4    anyone except as permitted under this Stipulated Protective Order;
5                         j.    Any mediator or settlement officer, and their supporting
6    personnel, mutually agreed upon by any of the parties engaged in settlement
7    discussions; and
8                         k.    Any person as may be designated by written agreement of
9    the Designating Party.
10         C.     Disclosure of “HIGHLY CONFIDENTIAL” Information or Items:
11                1.      Unless otherwise ordered by the Court or permitted in writing by
12   the Designating Party, material designated as “HIGHLY CONFIDENTIAL” may be
13   disclosed only to:
14                        a.    The Receiving Party’s Outside Counsel of Record in this
15   Action, as well as employees of said Outside Counsel of Record to whom it is
16   reasonably necessary to disclose the information for this Action;
17                        b.    The officers, directors, and employees (including House
18   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
19   Action;
20                        c.    Experts (as defined in this Order) of the Receiving Party
21   to whom disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                        d.    The Court and its personnel;
24                        e.    Professional Vendors to whom disclosure is reasonably
25   necessary or this Action and who have signed the “Acknowledgment and Agreement
26   to be Bound” attached as Exhibit A hereto;
27
28



                                            10
                                        ORDER                             DOC. # DC-14865495 V.1
1                       f.     The author or recipient of a document containing the
2    information or a custodian or other person who otherwise possessed or knew the
3    information; and
4                       g.     Any person as may be designated by written agreement of
5                 the Designating Party.
6    IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
7          PRODUCED IN OTHER LITIGATION
8          A.     If a Party is served with a subpoena or a court order issued in other
9    litigation that compels disclosure of any information or items designated in this
10   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”, that Party must:
11                1.    Promptly notify in writing the Designating Party.               Such
12   notification shall include a copy of the subpoena or court order;
13                2.    Promptly notify in writing the party who caused the subpoena or
14   order to issue in the other litigation that some or all of the material covered by the
15   subpoena or order is subject to this Protective Order. Such notification shall include
16   a copy of this Stipulated Protective Order; and
17                3.    Cooperate with respect to all reasonable procedures sought to be
18   pursued by the Designating Party whose Protected Material may be affected.
19         B.     If the Designating Party timely seeks a protective order, the Party
20   served with the subpoena or court order shall not produce any information
21   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
22   before a determination by the Court from which the subpoena or order issued, unless
23   the Party has obtained the Designating Party’s permission. The Designating Party
24   shall bear the burden and expense of seeking protection in that court of its
25   confidential material and nothing in these provisions should be construed as
26   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
27   directive from another court.
28



                                            11
                                        ORDER                            DOC. # DC-14865495 V.1
1    X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2          PRODUCED IN THIS LITIGATION
3          A.     The terms of this Order are applicable to information produced by a
4    Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
5    CONFIDENTIAL.” Such information produced by Non-Parties in connection with
6    this litigation is protected by the remedies and relief provided by this Order. Nothing
7    in these provisions should be construed as prohibiting a Non-Party from seeking
8    additional protections.
9          B.     In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                1.     Promptly notify in writing the Requesting Party and the Non-
14   Party that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                2.     Promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                3.     Make the information requested available for inspection by the
20   Non-Party, if requested.
21         C.     If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
28   of seeking protection in this court of its Protected Material.



                                             12
                                         ORDER                            DOC. # DC-14865495 V.1
1    XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          A.        If a Receiving Party learns that, by inadvertence or otherwise, it has
3    disclosed Protected Material to any person or in any circumstance not authorized
4    under this Stipulated Protective Order, the Receiving Party must immediately (1)
5    notify in writing the Designating Party of the unauthorized disclosures, (2) use its
6    best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
7    the person or persons to whom unauthorized disclosures were made of all the terms
8    of this Order, and (4) request such person or persons to execute the
9    “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
10   A.
11   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12                   PROTECTED MATERIAL
13         A.        When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection,
15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17   may be established in an e-discovery order that provides for production without prior
18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
19   the parties reach an agreement on the effect of disclosure of a communication or
20   information covered by the attorney-client privilege or work product protection, the
21   parties may incorporate their agreement in the Stipulated Protective Order submitted
22   to the Court.
23   XIII. MISCELLANEOUS
24         A.        Right to Further Relief
25                   1.    Nothing in this Order abridges the right of any person to seek its
26   modification by the Court in the future.
27         B.        Right to Assert Other Objections
28



                                              13
                                          ORDER                            DOC. # DC-14865495 V.1
1                 1.     By stipulating to the entry of this Protective Order, no Party
2    waives any right it otherwise would have to object to disclosing or producing any
3    information or item on any ground not addressed in this Stipulated Protective Order.
4    Similarly, no Party waives any right to object on any ground to use in evidence of
5    any of the material covered by this Protective Order.
6          C.     Filing Protected Material
7                 1.     A Party that seeks to file under seal any Protected Material must
8    comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
9    pursuant to a court order authorizing the sealing of the specific Protected Material at
10   issue. If a Party's request to file Protected Material under seal is denied by the Court,
11   then the Receiving Party may file the information in the public record unless
12   otherwise instructed by the Court.
13   XIV. FINAL DISPOSITION
14         A.     After the final disposition of this Action, as defined in Section V, within
15   sixty (60) days of a written request by the Designating Party, each Receiving Party
16   must return all Protected Material to the Producing Party or destroy, at the option of
17   the Receiving Party, such material. As used in this subdivision, “all Protected
18   Material” includes all copies, abstracts, compilations, summaries, and any other
19   format reproducing or capturing any of the Protected Material.             Whether the
20   Protected Material is returned or destroyed, the Receiving Party must submit a
21   written certification to the Producing Party (and, if not the same person or entity, to
22   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
23   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
24   that the Receiving Party has not retained any copies, abstracts, compilations,
25   summaries or any other format reproducing or capturing any of the Protected
26   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
27   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
28   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney



                                              14
                                          ORDER                             DOC. # DC-14865495 V.1
1    work product, and consultant and expert work product, even if such materials contain
2    Protected Material. Any such archival copies that contain or constitute Protected
3    Material remain subject to this Protective Order as set forth in Section V.
4          B.     Any violation of this Order may be punished by any and all appropriate
5    measures including, without limitation, contempt proceedings and/or monetary
6    sanctions.
7
8    IT IS SO ORDERED.
9
10
11   DATED: February 11, 2020
                                          /s/ Autumn D. Spaeth
                                     ___________________________________
12                                   HONORABLE AUTUMN D. SPAETH
13                                   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            15
                                        ORDER                            DOC. # DC-14865495 V.1
1                                        EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4          I,                                 [print or type full name], of
5                  [print or type full address], declare under penalty of perjury that I have
6    read in its entirety and understand the Stipulated Protective Order that was issue by
7    the United States District Court for the Central District of California on [DATE] in
8    the case of                              [insert formal name of the case and the
9    number and initials assigned to it by the Court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                  [print        or
19   type full name] of                             [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23         Date:
24         City and State where sworn and signed:
25         Printed Name:
26         Signature:
27
28



                                             16
                                         ORDER                                DOC. # DC-14865495 V.1
